{¶ 10} Based on stare decisis, I concur with the majority's conclusion that Lorain Medina Rural Electric has attempted to appeal from a non-final order. I note, however, that, if I *Page 5 
were writing on a blank slate, I would hold that the entry of a final judgment without specifically ruling on objections is an implicit overruling of those objections. In re Guardianship of Berkes, 9th Dist. No. 19225, 1999 WL 193882 at *6 (Mar. 31, 1999) (citing Shaffer v.Shaffer, 109 Ohio App. 3d 205, 212 (1996)).
 {¶ 11} I concur in the judgment only for the reasons stated in the concurring opinion of Judge Dickinson. *Page 1